F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              NOV 8 2000
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 PRINCE ENDRA FORSHEE,

          Petitioner-Appellant,

 v.                                                        No. 00-6169
                                                           (W.D. Okla.)
 L.E. FLEMING, Warden,                              (D.Ct. No. 99-CV-1636-M)

          Respondent-Appellee.
                        ____________________________

                            ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Prince Endra Forshee, a federal inmate appearing pro se, appeals


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
the district court’s denial of his petition for a writ of habeas corpus filed pursuant

to 28 U.S.C. § 2241. Because Mr. Forshee is a federal prisoner filing a § 2241

petition, a certificate of appealability is not required to appeal the district court’s

denial. See Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000); McIntosh v.

United States Parole Comm’n, 115 F.3d 809, 810 n.1 (10th Cir. 1997). We

affirm.



      Mr. Forshee pled guilty to, and was convicted of, count two of an

indictment that charged him with knowingly using and carrying a firearm in

relation to a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1). The

district court sentenced Mr. Forshee to sixty months in prison. While

incarcerated, Mr. Forshee successfully completed a residential drug treatment

program and requested a sentence reduction under 18 U.S.C. § 3621(e)(2)(B).

Under this statute, the Bureau of Prisons (Bureau) has discretion to reduce an

inmate’s sentence if an inmate successfully completes a drug treatment program.

However, the provision only applies if the inmate was “convicted of a nonviolent

offense.” 18 U.S.C. § 3621(e)(2)(B). In construing § 3621(e)(2)(B), the Bureau

found Mr. Forshee categorically ineligible for early release because the Bureau




                                           -2-
considered his conviction under § 924(c) a “crime of violence.” 1



      Unsuccessful in administratively appealing the Bureau’s decision, Mr.

Forshee sought relief by filing his § 2241 petition. In his petition, Mr. Forshee

challenged the Bureau’s determination he is ineligible for a sentence reduction

under 18 U.S.C. § 3621(e)(2)(B).



      The district court referred the matter to a magistrate judge who issued a

Report and Recommendation, recommending denial of Mr. Forshee’s petition.

The magistrate judge determined the Bureau’s categorical designation of all

offenses under 18 U.S.C. § 924(c) as violent crimes did not exceed the Bureau’s

statutory authority under 18 U.S.C. § 3621(e)(2)(B). Specifically, the magistrate

judge determined “the Bureau acted reasonably in concluding that using or

carrying a gun in relation to a drug trafficking offenses is not a nonviolent

offense for the purposes of Section 3621(e)(2)(B), and ... [Mr. Forshee] is not

entitled to relief on this ground.” The magistrate judge further clarified that Mr.

Forshee received his conviction for the use and carrying of a firearm, and not for


      1
         In determining Mr. Forshee’s eligibility for a sentence reduction, the Bureau
incorrectly stated Mr. Forshee was convicted for possession, rather than the use and
carrying of a firearm. The error is harmless given the Bureau similarly considers the use
and carrying of a firearm a crime of violence. See 28 C.F.R. § 550.58(a)(1)(vi)(B).


                                           -3-
mere possession. Following Mr. Forshee’s objections to the magistrate judge’s

recommendation, the district court adopted the Report and Recommendation and

denied Mr. Forshee’s petition.



      On appeal, Mr. Forshee essentially claims the Bureau exceeded its statutory

authority in finding his § 924(c) offense is a violent crime, and suggests the

Bureau should reconsider his eligibility for a sentence reduction under 18 U.S.C.

§ 3621(e)(2)(B). Mr. Forshee also renews his claim he received a conviction for

“possession” of a firearm which he contends was not a violent crime under

§ 924(c) at the time of his conviction. However, Mr. Forshee admits the use and

carrying of a firearm was a violent crime.



      “We review de novo the district court’s denial of habeas corpus relief.”

Hunnicutt v. Hawk, ___ F.3d ___, ___, 2000 WL 1528051 at *2 (10th Cir. Oct.

16, 2000) (per curiam). In so doing, we must review whether the Bureau

exceeded its statutory authority in construing § 3621(e)(2)(B). Id.

      An agency’s interpretation of a statute by formal regulation or
      adjudication is entitled to deference, so long as the agency’s
      interpretation is based upon a permissible construction of the
      statute.... Where the agency’s interpretation of the statute is made
      informally, however, such as by a program statement, the
      interpretation is not entitled to deference, but will instead be
      considered only to the extent that it is well-reasoned and has power
      to persuade.

                                         -4-
Id. (quotation marks, citations and alteration omitted).



       We begin our discussion by clarifying Mr. Forshee clearly pled guilty to,

and was convicted of, count two of the indictment that charged him with

knowingly using and carrying a firearm in relation to a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1). 2 Thus, contrary to Mr. Forshee’s claims, he

did not receive a conviction for possession of a firearm. 3 Accordingly, the only

legal issue is whether the Bureau exceeded its authority in determining Mr.


       2
          The judgment entered in this case cursorily and incorrectly states the nature of
Mr. Forshee’s offense as “Possession of a Firearm During a Drug Trafficking Crime.”
However, as the magistrate judge ascertained, the record including the presentencing
report and quoted portions of the indictment therein clearly disclose Mr. Forshee pled
guilty to, and was convicted for, using and carrying a firearm during a drug trafficking
crime. During sentencing, the district court adopted the presentencing report and
sentenced Mr. Forshee for the § 924(c) violation contained therein. In fact, in his
petition, Mr. Forshee himself expressly stated the nature of his offense as
“KNOWINGLY DID USE AND CARRY A FIREARM ... IN VIOLATION OF 18
U.S.C. § 924(c). SINGLE COUNT UNDER PLEA AGREEMENT.”

       3
         Our determination Mr. Forshee’s conviction did not involve possession of a
firearm is for clarification in this case only and is not intended to implicate whether
possession of a firearm constituted a “crime of violence” under the version of 18 U.S.C. §
924(c)(1) in existence when Mr. Forshee entered his guilty plea. We simply note the
current version of § 924(c)(1)(A) applies to anyone who “during and in relation to any
crime of violence or drug trafficking crime ... uses or carries a firearm, or who, in
furtherance of any such crime, possesses a firearm” (emphasis added). Unlike the current
version of § 924(c)(1), the 1996 version did not expressly include “possession” of a
firearm, but only the use or carrying of a firearm in relation to a drug trafficking crime.
See 18 U.S.C. § 924(c)(1) (1996).


                                             -5-
Forshee’s offense is not a “nonviolent offense” under § 3621(e)(2)(B). In other

words, we must determine if the Bureau exceeded its authority in categorizing Mr.

Forshee’s conviction for the use and carrying of a firearm in relation to a drug

trafficking offense as a “crime of violence.”



      As previously stated, under 18 U.S.C. § 3621(e)(2)(B), the Bureau has

discretion to reduce an inmate’s sentence if he successfully completes a drug

treatment program. However, the provision only applies if the inmate was

“convicted of a nonviolent offense.” 18 U.S.C. § 3621(e)(2)(B). In construing

§ 3621(e)(2)(B), the Bureau promulgated its own formal regulations and informal

Program Statement interpreting the term “nonviolent offense.” The applicable

regulation expressly states inmates whose offenses “involved the carrying,

possession, or use of a firearm” are ineligible for early release. 28 C.F.R.

§ 550.58(a)(1)(vi)(B). Similarly, the Bureau’s informal “Program Statement” lists

firearms convictions under § 924(c) as crimes of violence, rather than nonviolent

crimes. See Program Statement No. 5162.04.



      After reviewing the pertinent statutes and regulations, we agree with our

sister circuits that have addressed the same issue presented here. See Warren v.

Crabtree, 185 F.3d 1018, 1021 (9th Cir. 1999); Love v. Tippy, 133 F.3d 1066,


                                         -6-
1069 (8th Cir.), cert. denied, 524 U.S. 956 (1998). Specifically, we agree the

Bureau acted within its statutory authority in interpreting the term “nonviolent

offense” under § 3621(e)(2)(B) to not include convictions under § 924(c) because

they involve the use or carrying of a firearm during or in relation to the

commission of a drug trafficking crime. 4 As the Eighth Circuit aptly stated:

“Given the inherently violent nature of firearms, and the danger firearms pose to

all members of society, the [Bureau] did not act unreasonably when it determined

that a § 924(c)(1) offense is not a ‘nonviolent offense’ for purposes of

§ 3621(e)(2)(B).” Love, 133 F.3d at 1069. In support, the Ninth Circuit noted

“[t]he Supreme Court has observed that the mere presence of a gun as an item of

trade at a drug transaction ‘creates a grave possibility of violence and death.’”

Warren, 185 F.3d at 1021 (quoting Smith v. United States, 508 U.S. 223, 240

(1993)). Given the violent nature of firearms in conjunction with drug

transactions, we believe the Bureau’s interpretation is based on a permissible

construction of § 3621(e)(2)(B).



       Our determination in this case is consistent with our decision in Hunnicutt


       4
         See, e.g.,Warren, 185 F.3d at 1021 (holding the Bureau properly determined
inmates convicted for using or carrying a firearm in relation to a drug trafficking crime
are categorically ineligible for a sentence reduction for successful completion of a drug
treatment program); Love, 133 F.3d at 1069 (same).


                                            -7-
where we held the Bureau acted within its statutory authority in classifying the

offense of “conspiracy” to use or carry a firearm during and in relation to a drug

trafficking offense as a crime of violence. See Hunnicutt, ___ F.3d at ___, 2000
WL 1528051 at *3. It logically follows that if conspiracy to use or carry a

firearm in relation to a drug trafficking offense is a crime of violence, then the

actual act of using or carrying a firearm in relation to the same crime is similarly

a crime of violence, not subject to a sentence reduction under § 3621(e)(2)(B). 5



      Having determined the Bureau did not exceed its statutory authority in

classifying as a “violent crime” convictions under § 924(c) for the use or carrying

of a firearm during or in relation to the commission of a drug trafficking crime,

we find the Bureau did not abuse its discretion in denying Mr. Forshees’s

application for a § 3621(e)(2)(B) sentence reduction. This is because Mr. Forshee

received a conviction for the use and carrying of a firearm in relation to a drug

trafficking offense.


      5
         Our decision is not inconsistent with Fristoe v. Thompson, 144 F.3d 627 (10th
Cir. 1998). In that case, we determined the Bureau exceeded its authority in treating a
sentence enhancement for possession of a firearm as though it was a conviction for such
an offense. Id. at 631-32. In Fristoe, we determined the eligibility criteria in
§ 3621(e)(2)(B) referred directly to the underlying offense for which the prisoner was
convicted. Id. at 631. In this case, unlike Fristoe, we are not dealing with a sentence
enhancement, but an actual underlying firearm offense for which Mr. Forshee was
convicted.


                                           -8-
      For the foregoing reasons, we AFFIRM the decision of the district court.

Mr. Forshee’s motion to proceed in forma pauperis is denied.


                                     Entered by the Court:

                                     WADE BRORBY
                                     United States Circuit Judge




                                       -9-